DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8, 9, 14, 15, 16, 17, 24,  27 are objected to because of the following informalities:  
Claims 8, 9, 14, 15, 16, 17, 24 recite “gages”.  Applicant is advised to change “gages” to gauges”. 
Claim 27 recites: “The method of claim 26, wherein evaluating the structural integrity of the multi- story building based upon the inputs from the plurality of sensors comprises evaluating the structural integrity of the multi-story building in-use based upon the baseline inputs and inputs from the plurality of sensors”. Applicant is advised to change “claim 26” to “claim 25” since “building in use” is not consistent with “building during building fabrication” recited in claim 26.  
Appropriate correction is required.

Allowable Subject Matter
Claims 8, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also rewritten to resolve the above objections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the baseline inputs".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 – 7, 10 – 13, 16 – 18, 22, 24 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Brownjohn “Structural Health Monitoring of Civil Infrastructure” (hereinafter Brownjohn) in view of Jacob US 10,042,341 (hereinafter Jacob).

Regarding claim 1, Brownjohn teaches: a multi-story building, comprising:
a vertical support core disposed on a foundation, and a plurality of floor plates disposed on the vertical support core in a stacked arrangement, wherein each of the floor plates includes a floor plate frame that is fabricated from girders, framing members, and exterior walls (Fig. 9,  Section 4.4 - - tall building with horizontal framing system and columns);
a plurality of sensors disposed to monitor the vertical support core and the plurality of floor plates (Fig. 9, section 4.4 - - strain gauges are installed on the main beams of the horizontal framing system of two floors and on the steel tubes of the vertical load bearing columns);

But Brownjohn does not explicitly teach: 
a first controller, in communication with the plurality of sensors, the first controller including a memory device including an instruction set that is executable to:
determine baseline inputs for the plurality of sensors;
dynamically monitor in-use inputs for the plurality of sensors;
evaluate the multi-story building based upon the baseline inputs and the in-use inputs from the plurality of sensors; and
communicate the evaluation to a second controller.

However, Jacob teaches:
a first controller, in communication with the plurality of sensors, the first controller including a memory device including an instruction set that is executable to (col 28, In 3-18: system 1601 may include a processor 1605 for executing instructions. Instructions may be stored in a memory):
determine baseline inputs for the plurality of sensors (col 30, In 16-19: expected or normal conditions and/or the baseline historical or normal data may be stored in a local or remote nontransitory memory unit);
dynamically monitor in-use inputs for the plurality of sensors (col 29, In 1-29; col 30, In 7-16: collecting, generating, or receiving, via one or more processors, sensor data from one or more sensors (either directly or indirectly, such as via wireless communication or data transmission) );

communicate the evaluation to a second controller (col 29, In 15-27: generating, via the one or more processors, a message detailing or associated with the abnormal or unexpected condition; and/or (4) transmitting, via the one or more processors, such as by using wireless communication or data transmission, the message to a mobile device of a home owner (or otherwise causing, via the one or more processors, the message to be displayed on the mobile device of the home owner) to facilitate informing the home owner (i) of the abnormal or unexpected condition within the building exists, (ii) that damage may have occurred to the building, and/or (iii) that remedial actions may be needed to mitigate further damage to the building).

Brownjohn and Jacob are analogous art because they are from the same field of endeavor.  They all relate to monitoring building health.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above multi-story Brownjohn, and incorporating a controller detecting abnormal condition, as taught by Jacob.  

One of ordinary skill in the art would have been motivated to do this modification in order to provide early detection of faults, as suggested by Jacob (col 1, In 51-58).

Regarding claim 3, the combination of Brownjohn and Jacob teaches all the limitations of the base claims as outlined above. 

Jacob further teaches: evaluate structural integrity of the multi-story building based upon the baseline inputs and the in- use inputs from the plurality of sensors (col 7, In 1-26 - - (bb) generating a vibration alert indicating that the structural component near the first position has experienced a potentially damaging vibration level).

Brownjohn and Jacob are combinable for the same rationale as set forth.

Regarding claim 4, the combination of Brownjohn and Jacob teaches all the limitations of the base claims as outlined above. 

Brownjohn further teaches: evaluate the structural integrity of the multi-story building during building fabrication (section 4.4 - - to monitor the performance of the structure during and after construction).

Jacob further teaches: evaluate the structural integrity of the multi-story building based upon the baseline inputs and the in-use inputs from the plurality of sensors (col 7, In 1-26 - - (bb) generating a vibration alert indicating that the structural component near the first position has experienced a potentially damaging vibration level).

Brownjohn and Jacob are combinable for the same rationale as set forth.

Regarding claim 5, the combination of Brownjohn and Jacob teaches all the limitations of the base claims as outlined above. 

Jacob further teaches: evaluate in-use structural integrity of the multi-story building based upon the baseline inputs and the in-use inputs from the plurality of sensors (col 7, In 1-26 - - (bb) generating a vibration alert indicating that the structural component near the first position has experienced a potentially damaging vibration level; col 29, In 15-27 - - transmitting alert message to a home owner, thus this monitoring is when the building is in-use).

Brownjohn and Jacob are combinable for the same rationale as set forth.

Regarding claim 6, the combination of Brownjohn and Jacob teaches all the limitations of the base claims as outlined above. 

Jacob further teaches: evaluate environmental health of the multi-story building based upon the baseline inputs and the in-use inputs from the plurality of sensors (col 1, In 23-27; col 5, In 43-45: effects of environmental conditions such as wind, heat and cold, solar rays, shifting earth, pests, and various forms of precipitation such as rain, sleet, snow, hail, and humidity all contribute to the deterioration of buildings over time ... systems and methods are described herein for maintaining a building and monitoring the health of the building).

Brownjohn and Jacob are combinable for the same rationale as set forth.

Regarding claim 7, the combination of Brownjohn and Jacob teaches all the limitations of the base claims as outlined above. 

Jacob further teaches: dynamically evaluate environmental health of the multi-story building based upon inputs from the plurality of sensors; and communicate the evaluation of the environmental health to the second controller (col 1, In 23-27; col 5, In 43-45: effects of environmental conditions such as wind, heat and cold, solar rays, shifting earth, pests, and various forms of precipitation such as rain, sleet, snow, hail, and humidity all contribute to the deterioration of buildings over time ... systems and methods are described herein for maintaining a building and monitoring the health of the building; col 29, In 15-27: generating, via the one or more processors, a message detailing or associated with the abnormal or unexpected condition; and/or (4) 

Brownjohn and Jacob are combinable for the same rationale as set forth.

Regarding claim 10, the combination of Brownjohn and Jacob teaches all the limitations of the base claims as outlined above. 

Jacob further teaches: a plurality of vibration sensors that are disposed to monitor vibration in the floor plates of the multi- story building (col 23, In 27-29 - - vibration sensor), a plurality of ambient and internal temperature sensors (col 16, ln 62-66 - - thermostat is internal temperature sensor; external temperature sensor is ambient temperature sensor), ambient pressure sensors (col 5, ln 32 - - pressure sensor), moisture sensors (col 5, ln 32 - - moisture sensor), and a plurality of motion sensors that are disposed to monitor the plurality of floor plates to monitor effects of dynamic loads (col 21, In 25-28 - - sensors to detect activity of termites are motion sensors).

Brownjohn and Jacob are combinable for the same rationale as set forth.

Regarding claim 11, the combination of Brownjohn and Jacob teaches all the limitations of the base claims as outlined above. 

Jacob further teaches evaluate environmental health of the multi-story building based upon baseline inputs and in-use inputs from the vibration sensors, the plurality of ambient and internal temperature sensors, the ambient pressure sensors, the moisture sensors, and the plurality of motion sensors (col 29, In 11-15: determining or detecting, via the one or more processors, that an abnormal or unexpected condition exists from analysis of the sensor data, the abnormal or unexpected condition indicative that damage to the building is occurring or has occurred; col 30, ln 3-5 - - “comparing the sensor data with data associated with expected or normal conditions and/or a baseline of historical or normal data).

Brownjohn and Jacob are combinable for the same rationale as set forth.

Regarding claim 12, the combination of Brownjohn and Jacob teaches all the limitations of the base claims as outlined above. 

Brownjohn further teaches: a plurality of accelerometers that are disposed to monitor the vertical support core (section 3.4 - - “In essence the system uses high specification accelerometers and data acquisition equipment and developments of random decrement techniques to track fundamental mode damping along with building tilt.”).

Regarding claim 13, the combination of Brownjohn and Jacob teaches all the limitations of the base claims as outlined above. 

Brownjohn further teaches: dynamically evaluate structural integrity of the multi-story building based upon inputs from the plurality of accelerometers that are disposed to monitor the vertical support core (section 3.4: - - the system uses high specification accelerometers and data acquisition equipment and developments of random decrement techniques to track fundamental mode damping along with building tilt. Both these parameters provide indication of structural distress and have been used to diagnose problems in tall buildings.)

Regarding claim 16, the combination of Brownjohn and Jacob teaches all the limitations of the base claims as outlined above. 

Brownjohn further teaches: a plurality of strain gages that are disposed to monitor the girders of the floor plates (section 4.4: - Strain gauges were installed on the main beams of the horizontal framing system of two floors). 

Regarding claim 17, the combination of Brownjohn and Jacob teaches all the limitations of the base claims as outlined above. 

Brownjohn further teaches: dynamically evaluate structural integrity of the multi-story building based upon inputs from the plurality of strain gages that are disposed to monitor the girders of the floor plates (section 3; 4.4 - - structural integrity monitoring ... 

Regarding claim 18, Brownjohn teaches: a method for operating a multi-story building including a vertical support core having a plurality of floor plates disposed thereon in a stacked arrangement (Fig. 9,  Section 4.4 - - tall building with horizontal framing system and columns), the method comprising:
monitoring, via a plurality of sensors in communication with a first controller, the vertical support core and the plurality of floor plates (Fig. 9, section 4.4 - - strain gauges are installed on the main beams of the horizontal framing system of two floors and on the steel tubes of the vertical load bearing columns; section 4.2 - - “local loggers managed by a local computer accessible remotely via modem”, computer is a controller);
evaluating, via the first controller, the vertical support core and the plurality of floor plates based upon the monitoring via the plurality of sensors (Fig. 10, section 4.4 - - to monitor the performance of the structure during and after construction; this instrumentation revealed clearly the way in which the structural components distributed the structural dead load);

But Brownjohn does not explicitly teach: 
communicating the evaluation to a second controller.

However, Jacob teaches:


Brownjohn and Jacob are analogous art because they are from the same field of endeavor.  They all relate to monitoring building health.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Brownjohn, and incorporating a controller detecting abnormal condition and communicating the evaluation to a second controller, as taught by Jacob.  

One of ordinary skill in the art would have been motivated to do this modification in order to provide early detection of faults, as suggested by Jacob (col 1, In 51-58).

Regarding claim 22, the combination of Brownjohn and Jacob teaches all the limitations of the base claims as outlined above. 

Brownjohn further teaches: monitoring inputs from a plurality of sensors disposed on the vertical support core and the plurality of floor plates (section 4.4 - - strain gauges are installed on the main beams of the horizontal framing system of two floors and on the steel tubes of the vertical load bearing columns).

Brownjohn also teaches: temperature sensors disposed on a structure (Fig. 3, section 4.2 - - thermistors are installed in a bridge, data are retrieved from the strain, stress and temperature cells)

Regarding claim 24, the combination of Brownjohn and Jacob teaches all the limitations of the base claims as outlined above. 

Brownjohn further teaches: monitoring, via a plurality of sensors, the vertical support core and the plurality of floor plates comprises monitoring inputs from a plurality of strain gages disposed on the vertical support core and the plurality of floor plates (Fig 9; section 4.4 - - Strain gauges were installed on the main beams of the horizontal framing system of two floors and on the steel tubes of the external ring of vertical load bearing columns, while stress and strain gauges were installed in the concrete shear core and in the concrete within the steel columns.)


Regarding claim 25, the combination of Brownjohn and Jacob teaches all the limitations of the base claims as outlined above. 

Brownjohn further teaches: evaluating structural integrity of the multi-story building based upon inputs from the plurality of sensors (Fig 9; section 4.4 - - monitor the performance of the structure; strain gauges were installed on beams and columns).

Regarding claim 26, the combination of Brownjohn and Jacob teaches all the limitations of the base claims as outlined above. 

Brownjohn further teaches: evaluating the structural integrity of the multi-story building during building fabrication based upon the inputs from the plurality of sensors (section 4.4 - - to monitor the performance of the structure during and after construction; strain gauges were installed on beams and columns).

Regarding claim 27, the combination of Brownjohn and Jacob teaches all the limitations of the base claims as outlined above. 

Brownjohn further teaches: evaluating the structural integrity of the multi-story building in-use based upon the baseline inputs and inputs from the plurality of sensors (section 4.4 - - to monitor the performance of the structure during and after construction; strain gauges were installed on beams and columns).

Claims 2, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brownjohn “Structural Health Monitoring of Civil Infrastructure” (hereinafter Brownjohn) in view of Jacob US 10,042,341 (hereinafter Jacob) and further in view of Kamada et al. “Active vibration control of frame structures with smart structures using piezoelectric actuators (Vibration control by control of bending moments of columns)” from “1997 Smart Materials and Structures 6 448” (hereinafter Kamada).

Regarding claim 2, the combination of Brownjohn and Jacob teaches all the limitations of the base claims as outlined above. 

But the combination of Brownjohn and Jacob does not explicitly teach: 
an active structural element interposed between adjacent ones of the plurality of floor plates, wherein the active structural element is in communication with the first controller; and
wherein the instruction set is executable to control the active structural element based upon the in-use inputs from the plurality of sensors.

However, Kamada teaches:

wherein the instruction set is executable to control the active structural element based upon the in-use inputs from the plurality of sensors (Fig. 13, Fig. 14, section 4 - - generate control voltage based on measured acceleration of the building).

Brownjohn, Jacob and Kamada are analogous art because they are from the same field of endeavor.  They all relate to monitoring building health.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above multi-story building, as taught by the combination of Brownjohn and Jacob, and incorporating an active structural element, as taught by Kamada.  

One of ordinary skill in the art would have been motivated to do this modification in order to provide active vibration control of tall buildings, as suggested by Kamada (section 1. Introduction).

Regarding claim 19, the combination of Brownjohn and Jacob teaches all the limitations of the base claims as outlined above. 

But the combination of Brownjohn and Jacob does not explicitly teach: 

controlling the active structural element based upon the monitoring via the plurality of sensors.

However, Kamada teaches:
interposing an active structural element between adjacent ones of the plurality of floor plates (Fig. 1, Fig. 2, section 2.1 - - actuators integrated into a column); and
controlling the active structural element based upon the monitoring via the plurality of sensors (Fig. 13, Fig. 14, section 4 - - generate control voltage based on measured acceleration of the building).

Brownjohn, Jacob and Kamada are analogous art because they are from the same field of endeavor.  They all relate to monitoring building health.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by the combination of Brownjohn and Jacob, and incorporating an active structural element, as taught by Kamada.  

One of ordinary skill in the art would have been motivated to do this modification in order to provide active vibration control of tall buildings, as suggested by Kamada (section 1. Introduction).

Regarding claim 20, the combination of Brownjohn, Jacob and Kamada teaches all the limitations of the base claims as outlined above. 

Kamada further teaches: monitoring the vertical support core and the plurality of floor plates via a plurality of vibration sensors; and
wherein controlling the active structural element based upon monitoring via the plurality of sensors comprises controlling the active structural element based upon inputs from the plurality of vibration sensors (Fig. 13, Fig. 14, section 4 - - vibration control; generate control voltage based on measured acceleration of the building; the sensor that measures acceleration is vibration sensor).

Brownjohn, Jacob and Kamada are combinable for the same rationale as set forth.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brownjohn “Structural Health Monitoring of Civil Infrastructure” (hereinafter Brownjohn) in view of Jacob US 10,042,341 (hereinafter Jacob) and further in view of MOU et al. US 2021/0047825 (hereinafter MOU).

Regarding claim 14, the combination of Brownjohn and Jacob teaches all the limitations of the base claims as outlined above. 

 Brownjohn and Jacob does not explicitly teach: 
a plurality of strain gages that are disposed to monitor floor plate lock points of the vertical support core.

However, MOU teaches:
a plurality of strain gages that are disposed to monitor floor plate lock points of the vertical support core (Fig. 1, [0061] - - the intelligent joint is floor plate lock points since this joint includes beam-column connecting assembly; [0067], [0071] - - a strain gauge is included in the intelligent joint).

Brownjohn, Jacob and MOU are analogous art because they are from the same field of endeavor.  They all relate to monitoring building health.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above multi-story building, as taught by the combination of Brownjohn and Jacob, and incorporating an intelligent joint, as taught by MOU.  

One of ordinary skill in the art would have been motivated to do this modification in order to provide evaluation of self-performance of fabricated structure joint, as suggested by MOU ([0005]).

Regarding claim 15, the combination of Brownjohn, Jacob and MOU teaches all the limitations of the base claims as outlined above. 

MOU further teaches: dynamically evaluate structural integrity of the multi-story building based upon inputs from the plurality of strain gages that are disposed to monitor floor plate lock points of the vertical support core ([0067], [0071] - - structural health detection system including a strain gauge)

Brownjohn, Jacob and MOU are combinable for the same rationale as set forth.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Brownjohn “Structural Health Monitoring of Civil Infrastructure” (hereinafter Brownjohn) in view of Jacob US 10,042,341 (hereinafter Jacob), Kamada et al. “Active vibration control of frame structures with smart structures using piezoelectric actuators (Vibration control by control of bending moments of columns)” from “1997 Smart Materials and Structures 6 448” (hereinafter Kamada) and further in view of Masri US 4,429,496 (hereinafter Masri).

Regarding claim 21, the combination of Brownjohn, Jacob and Kamada teaches all the limitations of the base claims as outlined above. 

But the combination of Brownjohn, Jacob and Kamada does not explicitly teach: 

wherein controlling the active structural element based upon the inputs from the plurality of sensors comprises controlling the active structural element based upon inputs from the plurality of horizontal deflection sensors.

However, Masri teaches:
monitoring inputs from a plurality of horizontal deflection sensors (col 6, ln 50-51 - - deflection of the building detected by the sensor); and
controlling the active structural element based upon inputs from the plurality of horizontal deflection sensors (Fig. 1, Abstract - - “In a first embodiment, the deflection of the structure beyond a prescribed threshold triggers a corrective pulse of mechanical energy”) .

Brownjohn, Jacob, Kamada and Masri are analogous art because they are from the same field of endeavor.  They all relate to monitoring building health.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above multi-story building, as taught by the combination of Brownjohn, Jacob and Kamada, and incorporating controlling the active structural element based upon inputs from the plurality of horizontal deflection sensors, as taught by Masri.  

Masri (Abstract).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Brownjohn “Structural Health Monitoring of Civil Infrastructure” (hereinafter Brownjohn) in view of Jacob US 10,042,341 (hereinafter Jacob) and further in view of Ciuperca US 2017/0218614 (hereinafter Ciuperca).

Regarding claim 23, the combination of Brownjohn and Jacob teaches all the limitations of the base claims as outlined above. 

But the combination of Brownjohn and Jacob does not explicitly teach: 
monitoring, via the plurality of temperature sensors, curing of a hardenable material disposed on one of the floor plates.

However, Ciuperca teaches:
monitoring, via the plurality of temperature sensors, curing of a hardenable material disposed on one of the floor plates (Fig. 13, [0106] - - concrete curing temperature monitoring system).

Brownjohn, Jacob and Ciuperca are analogous art because they are from the same field of endeavor.  They all relate to monitoring building health.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above multi-story building, as taught by the combination of Brownjohn and Jacob, and incorporating monitoring hardenable material using temperature sensors, as taught by Ciuperca.  

One of ordinary skill in the art would have been motivated to do this modification in order to predict the in situ concrete maturity, as suggested by Ciuperca ([0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/YUHUI R PAN/Primary Examiner, Art Unit 2116